Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE is made and entered into this 1st  day  of April
2016 by and between Kesef, LLC (the "Landlord") and CoBiz Financial,  Inc.,
f/k/a Colorado Business Bankshares, Inc. (the "Tenant").

 

Recitals

 

A. The parties entered into an Office Lease dated September 1, 2001, as amended
by that certain First Amendment to Lease dated October 19, 2001, that  certain
Second Amendment to Lease dated February 12, 2008 and that certain Third
Amendment to Lease dated March 7, 2008 (collectively, the "Lease") wherein  the
Tenant leases 67,279 rentable square feet of office space, as more particularly
defined in the Lease, at the real property commonly known and numbered as 821
17th Street, Denver, Colorado (hereinafter referred to as the “Premises”). 

 

B.



The term of the Lease is scheduled to expire on May 31, 2016.

 

C. The Landlord and Tenant are desirous of amending the Lease to provide for the
extension of the term of the Lease on the following terms and conditions.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are mutually acknowledged, the parties agree as follows:

 

1. Extension of Term. The Term of the Lease is hereby extended to December
31, 2016.

 

2. Base Rent. Tenant shall pay Base Rent of $151,377.75 per month, in advance,
for the balance of the Term of the Lease.

 

3. Taxes and Expenses. Landlord estimates Tenant’s pro rata share of the Taxes
and Expenses amount for calendar year 2016 to be $173,118.12. Tenant shall pay
the amount of $14,426.51 each month during the balance of the Term of the Lease
together with each installment of Base Rent as an estimated Taxes and Expenses
payment, on or before the first day of each calendar month. Such amounts are
subject to a year-end reconciliation as set forth in the Lease.

 

4. Option to Extend. Tenant is hereby granted the option to extend the Term for
one, two or three months, terminating on January 31, 2017, February 28, 2017 or
March 31, 2017, respectively, by notifying Landlord thereof in writing on or
before September 1, 2016. Such notice shall specify which of the aforementioned
three dates Tenant elects to extend the Term to.  During any such extension
period, notwithstanding anything to the contrary set forth herein, Tenant shall
pay Base Rent in the amount of $211,206.00 per month plus estimated Taxes and
Expenses of $20,317.88 each month which amount represents the total monthly
estimated Taxes and Expenses for the entire building. Other than as expressly
set forth in this paragraph, Tenant shall have no  further option or right to
extend the Term of the Lease.

 



--------------------------------------------------------------------------------

 



5. Definitions. All capitalized terms used herein and not otherwise defined
shall have the meanings ascribed them in the Lease.

 

6. No Other Modifications. All terms and conditions of the Lease which are not
specifically modified by this First Amendment shall remain in full force and
effect. If any portion of this First Amendment is in conflict with the terms and
conditions of the Lease, the terms and conditions of this First Amendment
shall control.

 

7. Counterparts; Signature by Facsimile. This First Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, and  all of
which together shall constitute one and the same instrument. The parties agree
that signatures transmitted by facsimile or other electronic means shall be
binding as if they were original signatures.

 

8. Severability. The invalidity of any provision of this Second Amendment as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof, and all other provisions hereof shall
remain in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fourth Amendment to be
executed effective as of the date first above written.

 

 

 

 

LANDLORD:

TENANT:

KESEF, LLC, a Colorado limited liability company

COBIZ FINANCIAL, INC., f/k/a Colorado Business Bankshares, Inc.

 

 

By:/s/ Evan Makovsky

By: /s/ Steven Bangert

    Evan Makovsky, Manager

     Steven Bangert, Chairman

 



--------------------------------------------------------------------------------